Citation Nr: 1760864	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right elbow disability.

2. Entitlement to service connection for a left elbow disability.

3. Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicidal agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and His Daughters, N.M. and L.S.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1954 to December 1958 and from February 1959 to January 1981, to include service during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for a right elbow disability and for a left elbow disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's duties at the Takhli Royal Thai Air Force Base (RTAFB) during the Vietnam era took him at or near the base perimeter, and herbicide agent exposure is accepted.

2. The Veteran has a current diagnosis of prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The law provides that VA has specific duties to notify and assist the Veteran in developing information and evidence necessary to substantiate a claim.  However, inasmuch as this decision grants the benefit sought on appeal, any notice error or duty to assist failure as to this claim is harmless.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, prostate cancer, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 

In this case, the Veteran did not have service in the Republic of Vietnam; rather, he served at Takhli Royal Thai Air Force Base from September 1969 to November 1970.  He claims that he was exposed to herbicide agents during his service in Thailand.  (See Hearing Transcript, 08/25/2017).  The Veteran testified that while he was stationed in Thailand he did work on the flight line as part of his aircraft repair duties.  Specific duties, such as repairing anti-skid mechanisms on the airplanes required him to work on the ends of the runways which were near the perimeter of the base.  The Board notes that the Veteran is competent to describe his military service and finds his statements regarding his service in Thailand to be credible. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era. VA concedes herbicide agent exposure for United States Air Force Veterans who served in Thailand during the Vietnam era at certain RTFABs, to include Takhli RTAFB, if they served as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See VA Adjudication Procedures Manual M21-1.IV.ii.1.H.5.b.

Facts and Analysis

As shown in his military personnel record, the Veteran's military occupational specialty (MOS) was Aircraft Electrical Repair Instructor/Technician.  As the Veteran did not work with Air Force security, the Board must determine, based on evidence of daily work duties, performance evaluation reports, or other credible evidence whether the Veteran's regular duties placed him on or near the perimeter of the base. 

In considering the Veteran's MOS of Aircraft Electrical Repair Instructor/Technician, his active service at the Takhli RTAFB during the Vietnam War era, his statements of performing his duties on planes and equipment on the flight line near the perimeter of the base, and the corroborating evidence of his in-service performance evaluations, both as to the duties performed and as to his uniformly exemplary service, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran served near the perimeter of the base.  Therefore, the Board will resolve all doubt in favor of the Veteran in finding that he worked near the Takhli RTAFB perimeter.  Accordingly, his exposure to herbicide agents in Thailand is conceded on a factual basis.  See VA Adjudication Procedures Manual, M21-1. 

As mentioned above, the Veteran has been diagnosed with prostate cancer, which is one of the conditions presumed to be related to herbicide agent exposure under 38 C.F.R. § 3.309 (e).  Therefore, as Board has found the Veteran was exposed to herbicide agents in service, service-connection for prostate cancer is presumed.


ORDER

Entitlement to service connection for prostate cancer as a result of exposure to herbicidal agents is granted.


REMAND

The Veteran has also filed claims seeking service connection for disabilities of the right and left elbows.  The Board is aware of the unfortunate circumstances of this case, to include the fact that the Veteran's prostate cancer has been deemed terminal.  However, at present, the record is lacking specific information that is necessary for a full and fair adjudication of the elbow disability claims.

The Veteran's service treatment records are not included in the claims file and appear to be unavailable, although no Formal Finding has been entered to that effect.  The Veteran has supplied a copy of a claim form dated in 1981 that includes claims for arthritis, bursitis, and rheumatism which he testified at hearing were in relation to his elbow claims mentioned at the time of service separation.  This information raises the possibility that additional documentation and an earlier VA claims file may exist and should be sought in order to determine if relevant information is contained in the file, to include the Veteran's service treatment records.  Another attempt to obtain any service treatment records from the appropriate federal records custodian should also be made on remand.

Based on a 1980 medical record which included reports of elbow pain, as well as the testimony offered by the Veteran and his daughters at hearing of continuous pain in both elbows since the late 1960s, and the evidence of current elbow disabilities, the standard for providing a VA examination has clearly been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this instance, in light of the Veteran's circumstances, the Board acknowledges that a VA examination may not be feasible.  Should that be the case, a statement from a medical provider which addresses the question of whether the Veteran's current elbow disabilities were incurred in service would be an acceptable substitute.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake a search of the VA claims system for any prior appeals or other documents relevant to the Veteran's current claims.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Request from the appropriate federal records custodian any outstanding service records which may be relevant to the Veteran's claims.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e) and a Formal Finding should be made.

3. Arrange for the Veteran to attend a VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that any current disability of his elbows, to include arthritis and limitation of motion, had its onset in service or is otherwise the result of service.  

If the Veteran's health renders him unable to attend such an examination, he should be afforded the opportunity to submit a statement regarding the issue from a competent medical provider.

Any opinions provided should include a statement as to the rationale or reasons for the medical opinions.

4. Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


